Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed his complaint herein on November 29th, 1933 and alleges therein that on August 27th, 1932 about 3:15 P. M., he was driving a team of horses hitched to a wagon, in an easterly direction on S. B. I. Route No. 24, about a mile east of the City of Taylorville; that he was observing the rules of the road and exercising all due care and caution for the safety of himself and others; that one George Greash, a member of the State Highway Police, who was driving a Ford roadster, in the performance of his duties, then and there negligently drove his.said car into and against the wagon in which claimant was riding, with great force and violence, whereby said wagon was demolished, claimant was injured, and one of the horses was so seriously injured that it had to be shot; for all of which damages claimant asks an award in the amount of $238.00. The Attorney General has moved to dismiss the case on the ground that the respondent is not liable for the negligence of its said agent. We have held in numerous cases that the State in the maintenance and policing of its hard-surfaced roads is exercising a governmental function. We have also repeatedly held that the State in the exercise of its governmental functions is not liable for the negligence of its servants and agents in the absence of a statute making it so liable. Peterson vs. State, 6 C. C. R. 77; Chumbler vs. State, 6 C. C. R. 138; Braun vs. State, 6 C. C. R. 104; Derby vs. State, 7 C. C. R. 145; Bucholz vs. State, 7 C. C. R. 241; Ryan vs. State, 8 C. C. R. 361. This rule is supported by numerous decisions of the Supreme Court of this State. Hollenbeck vs. County of Winnebago, 95 Ill. 148; City of Chicago vs. Williams, 182 Ill. 135; Kinnare vs. City of Chicago, 171 Ill. 332; Minear vs. State Board of Agriculture, 259 Ill. 549; Gebhardt vs. Village of LaGrange Park, 354 Ill. 234. There is no statute making the State liable under the facts in this case and award must therefore be denied. The liability, if any, rests upon the servant or agent whose negligence was responsible for the damages sustained. Award denied.